Matter of Weaver v Vaughan (2017 NY Slip Op 05829)





Matter of Weaver v Vaughan


2017 NY Slip Op 05829


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2017-04181

[*1]In the Matter of Everette Weaver, petitioner,
vDavid B. Vaughan, etc., respondent.


Everette Weaver, Hopewell Junction, NY, petitioner pro se.
John W. McConnell, New York, NY (Shawn Kerby of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, David B. Vaughan, a Justice of the Supreme Court, Kings County, to determine the petitioner's cross motion in an action entitled Better Homes Depot, Inc. v Whyte,  pending in that court under Index No. 25309/05.
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding is academic in light of the determination of the subject cross motion in an order of the Supreme Court, Kings County, dated September 8, 2015.
ENG, P.J., ROMAN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court